Exhibit 10.2

 

LEASE AGREEMENT

 

PARTIES

 

This Lease Agreement, made this 1st day of April 1, 2015, by and between ISC
PROPERTIES, LLC, hereinafter referred to as “Landlord”; and INTELLIGENT SYSTEMS
CORPORATION hereinafter referred to as “Tenant”;

 

WITNESSETH:

 

1.01 Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the property hereinafter referred to as the LEASED PREMISES, described as:
14,059 sq. ft. of office and warehouse that is shown on Exhibit A and that is
located at 4355 Shackleford Road, Norcross, Georgia 30093, Gwinnett County,
Georgia.

 

TERM

 

2.01 TO HAVE AND TO HOLD said Leased Premises for a term of thirty (36) months,
commencing on April 1, 2015 upon the following terms, conditions, and covenants:

 

RENTAL

 

3.01 As rental for the Leased Premises, Tenant agrees to pay to Landlord, the
sum of ONE HUNDRED THIRTY SEVEN THOUSAND NINE HUNDRED FOUR DOLLARS AND NO/100
DOLLARS ($137,904.00) per year, payable in monthly installments each in the
amount of $11,492.00, on or before the first day of each calendar month together
with any other additional rental as hereinafter set forth through March 31, 2018
(which amount may be amended by mutual consent from time to time to incorporate
changes in the space leased, square footage or other factors). The amount set
forth above includes payment by Tenant to Landlord for services listed on
Exhibit A. If the lease shall commence on any date other than the first day of a
calendar month, or end on any date, other than the last day of a calendar month,
rent for such month shall be prorated.

 

USE OF PREMISES

 

4.01 The Leased Premises may be used and occupied only for offices and warehouse
storage and for no other purpose or purposes, without Landlord’s prior written
consent. Tenant shall promptly comply at its sole expense with all laws,
ordinances, orders, and regulations affecting the Leased Premises and their
cleanliness, safety, occupation and use. Tenant shall not do or permit anything
to be done in or about the Leased Premises, or bring or keep anything in the
Leased Premises that will in any way increase the fire insurance upon the
Building. Tenant will not perform any act or carry on any practices that may
injure the Building or be a nuisance or menace to tenants of adjoining premises.
Tenant shall not cause, maintain or permit any outside storage on or about the
Leased Premises, including pallets or other refuse. The rear loading areas of
the Tenant’s unit must be clean and unobstructed.

 

UTILITIES

 

5.01 Landlord shall not be liable in the event of any interruption in the supply
of any utilities. Tenant agrees that it will not install any equipment which
will exceed or overload the capacity of any utility facilities and that if any
equipment installed by Tenant shall require additional utility facilities, the
same shall be installed by Tenant at Tenant’s expense in accordance with plans
and specifications approved in writing by Landlord. Landlord shall pay for
ordinary and reasonable use of internet, electricity, gas.

 

ACCEPTANCE OF PREMISES

 

6.01 By entry hereunder, Tenant acknowledges that it has examined the Leased
Premises and accepts the same as being in the condition called for by this
Lease, and as suited for the uses intended by Tenant.

 

 
 

--------------------------------------------------------------------------------

 

 

ALTERATIONS, MECHANICS’ LIENS

 

7.01 Alterations may not be made to the Leased Premises without prior written
consent of Landlord, and any alterations of the Leased Premises excepting
movable furniture shall at Landlord’s option become part of the realty and
belong to the Landlord.

 

7.02 Should Tenant desire to alter the Leased Premises and Landlord gives
written consent to such alterations, at Landlord’s option, Tenant shall contract
with a contractor approved by Landlord for the construction of such alterations.

 

7.03 Tenant shall install equipment, and personal property as may be necessary
and convenient for its operation. Such furniture, equipment, and personal
property may be removed at any time during Tenant’s tenancy or within a
reasonable time thereafter, and shall not be considered part of the Leased
Premises. Removal of the same shall not damage or deface the Leased Premises,
and if the Leased Premises shall be so damaged, Tenant shall repair such damage
at its own expense.

 

7.04 Tenant shall return the Leased Premises on the termination of this Lease in
the same condition as when rented to Tenant, reasonable wear and tear only
excepted. Tenant shall keep the Leased Premises, the Building and property in
which the Leased Premises are situated free from any liens arising out of any
work performed for, materials furnished to, or obligations incurred by Tenant.
All such work, provided for above, shall be done at such times and in such
manner as Landlord may from time to time designate. Tenant shall give Landlord
written notice five (5) days prior to employing any laborer or contractor to
perform work resulting in an alteration of the Leased Premises so that Landlord
may post a notice of non-responsibility.

 

WASTE AND QUIET CONDUCT

 

8.01 Tenant shall not commit, or suffer any waste upon the Leased Premises, or
any nuisance, or other act or thing, which may disturb the quiet enjoyment of
any other tenant in the Building containing the premises, or any building in the
project in which the premises are located.

 

FIRE INSURANCE, HAZARDS

 

9.01 No use shall be made or permitted to be made of the Leased Premises, nor
acts done which might increase the existing rate of insurance upon the Building
or cause the cancellation of any insurance policy covering the Building, or any
part thereof, nor shall Tenant sell, or permit to be kept, used or sold, in or
about the Leased Premises, any article which may be prohibited by the Standard
form of fire insurance policies. Tenant shall, at its sole cost and expense,
comply with any and all requirement pertaining to the Leased Premises, of any
insurance organization or company, necessary for the maintenance of reasonable
fire and public liability insurance, covering the Leased Premises, Building and
appurtenances. Tenant agrees to pay to Landlord as additional rent, any increase
in premiums on policies which may be carried and loss of rent caused by fire and
the perils normally included in extended coverage above the rates presently
being paid by the Landlord as of the date hereof.

 

9.02 Tenant shall maintain in full force and effect on all of its and equipment
in the Leased Premises a policy or policies of fire and extended coverage
insurance with standard coverage endorsement to the extent of at least eighty
percent (80%) of their insurable value. During the term of this Lease the
proceeds from any such policy or policies of insurance shall be used for the
repair or replacement of the equipment, and Landlord will sign all documents
necessary or proper in connection with the settlement of any claim or loss by
Tenant. Landlord will not carry insurance on Tenant’s possessions. Tenant shall
furnish Landlord with a certificate of such policy within thirty (30) days of
the commencement of this Lease, and whenever required, shall satisfy Landlord
that such policy is in full force and effect.

 

LIABILITY INSURANCE

 

10.01 Tenant, at its own expense, shall provide and keep in force with companies
acceptable to Landlord public liability insurance for the benefit of Landlord
and Tenant jointly against liability for bodily injury and property damage in
the amount of not less than One Million Dollars ($1,000,000.00) in respect to
injuries to or death of more than one person in any one occurrence, in the
amount of not less than Five Hundred Thousand Dollars ($500,000.00) in respect
to injuries to or death of any one person, and in the amount of not less than
One Hundred Thousand Dollars ($100,000.00) per occurrence in respect to damage
to property, such limits to be for any greater amounts as may be reasonably
indicated by circumstances from time to time existing. Tenant shall furnish
Landlord with a certificate of such policy (which certificate shall contain the
insurer’s waiver of subrogation rights exercisable against the Landlord) within
thirty (30) days of the commencement date of this Lease and whenever required
shall satisfy Landlord that such policy is in full force and effect. Such policy
shall name Landlord as an additional insured and shall be primary and
non-contributing with any insurance carried by Landlord. The policy shall
further provide that it shall not be cancelled or altered without twenty (20)
days prior written notice to Landlord. Tenant acknowledges that Landlord will
not carry any insurance on any of Tenant’s property, possessions, inventory,
business, employees, agents or visitors.

 

 
2

--------------------------------------------------------------------------------

 

 

INDEMNIFICATION BY TENANT

 

11.01 Tenant shall indemnify and hold harmless Landlord against and from any and
all claims arising from Tenant’s use of the Leased Premises (other than those
arising from negligence of Landlord or its agent employees), or the conduct of
its business or from any activity, work, or thing doing, permitted or suffered
by the Tenant in or about the Leased Premises, and shall further indemnify and
hold harmless Landlord against and from any and all claims arising from any
breach or default in the performance of any obligation on Tenant’s part to be
performed under the terms of this Lease, or arising from any act, neglect, fault
or omission of the Tenant, or of its agents or employees, and from and against
all costs, attorney’s fees, expenses and liabilities incurred in or about such
claim or any action or proceeding brought relative thereto and in case any
action or proceeding be brought against Landlord by reason of any such claim,
Tenant upon notice from Landlord shall defend the same at Tenant’s expense by
counsel, chosen by Tenant and who is reasonably acceptable to Landlord. Tenant,
as a material part of the consideration to Landlord, hereby assumes all risk of
damage to property or injury to persons in or about the Leased Premises from any
cause whatsoever except that which is caused by the failure of Landlord to
observe any of the terms and conditions of this Lease where such failure has
persisted for an unreasonable period of time after written notice of such
failure, and Tenant hereby waives all claims in respect thereof against
Landlord. The obligations

of Tenant under this section arising by reason of any occurrence taking place
during the term of this Lease shall survive any termination of this Lease.

 

WAIVER OF CLAIMS

 

12.01 Tenant, as a material part of the consideration to be rendered to
Landlord, hereby waives all claims against Landlord for damages to goods, wares
and merchandise in, upon or about the Leased Premises and for injury to Tenant,
its agents, employees, invitees, or third persons in or about the Leased
Premises from any cause arising at any time, other than the negligence of
Landlord, its agents and employees.

 

REPAIRS

 

13.01 Landlord shall, at Landlord’s expense, keep and maintain in good repair
and working order and promptly make repairs to and perform maintenance upon and
replace as needed: 1) the structural elements of the Leased Premises, including
without limitation, all permanent exterior and interior walls, floors and
ceilings, roof, concealed plumbing, stairways, concealed electrical systems and
telephone cable and pest control service; 2) mechanical (including HVAC),
electrical, plumbing and fire/life safety systems serving the Leased Premises;
3) the Common Areas; 4) exterior windows of the Leased Premises, reasonable wear
and tear excepted.

 

13.02 Excluding normal wear and tear, Tenant shall, at Tenant’s sole expense be
responsible for the cost of repairing any area damaged by Tenant’s agents,
employees, invitees and visitors that is installed by or for the exclusive
benefit of Tenant. All repairs and replacements shall; a) be made and performed
by contractors or mechanics approved by Landlord, which consent shall not be
unreasonably withheld or delayed and b) be at least equal in quality, value and
utility to the original work installation.

 

 
3

--------------------------------------------------------------------------------

 

 

13.03 Tenant shall promptly report in writing to Landlord any defective
condition known to it which Landlord is required to repair, and Landlord shall
move with reasonable diligence to repair such item. Failure to report such
defects shall make Tenant responsible to Landlord for any liability incurred by
Landlord by reason of such defects.

 

SIGNS, LANDSCAPING

 

14.01 Landlord shall have the right to control landscaping and approve the
placing of signs and the size and quality of the same. Tenant shall make no
alterations or additions to the Leased Premises or landscaping and shall place
no exterior signs on the Leased Premises without the prior written consent of
Landlord. Any signs not in conformity with the Lease may be immediately removed
by Landlord.

 

ENTRY BY LANDLORD

 

15.01 Tenant shall permit Landlord and Landlord’s agents to enter the Leased
Premises at all reasonable times for the purpose of inspecting the same or for
the purpose of maintaining the Building, or for the purpose of making repairs,
alterations, or additions to any portion of the Building, including the erection
and maintenance of such scaffolding, canopies, fences and props as may be
required, or for the purpose of posting notices of non-responsibility for
alterations, additions, or repairs, or for the purpose of showing the premises
to prospective tenants, or placing upon the Building any usual or ordinary “for
sale” signs, without any rebate of rent and without any liability to Tenant for
any loss of occupation or quiet enjoyment of the Leased Premises thereby
occasioned; and shall permit Landlord at any time within thirty (30) days prior
to the expiration of this Lease, to place upon the Leased Premises any usual or
ordinary “to let” or “to lease” signs. For each of the aforesaid purposes,
Landlord shall at all times have and retain a key with which to unlock all of
the exterior doors about the Leased Premises.

 

TAXES AND INSURANCE INCREASE

 

16.01 Tenant shall pay before delinquency any and all taxes, assessments,
license fees, and public charges levied, assessed, or imposed and which become
payable during the Lease upon Tenant’s equipment, furniture, appliances and
personal property installed or located in the Leased Premises.

 

ABANDONMENT

 

17.01 Tenant shall not vacate nor abandon Leased Premises at any time during the
term of this Lease; and if Tenant shall abandon, vacate or surrender the Leased
Premises, or be dispossessed by process of law, or otherwise, any personal
property belonging to Tenant and left on the Leased Premises shall, at the
option of the Landlord, be deemed abandoned.

 

DESTRUCTION

 

18.01 In the event of (a) a partial destruction of the Leased Premises or the
Building during the Lease term which requires repairs to either the Leased
Premises or the Building, or (b) the Leased Premises or the Building being
declared unsafe or unfit for occupancy by any authorized public authority for
any reason other than Tenant’s act, use or occupation which declaration requires
repairs to either the Leased Premises or the Building, Landlord shall forthwith
make repairs, provided repairs can be made within sixty (60) days under the laws
and regulations of authorized public authorities, but partial destruction
(including any destruction necessary in order to make repairs required by any
declaration) shall in no way annul or void this Lease, except that Tenant shall
be entitled to a proportionate reduction of rent while such repairs are being
made. The proportionate reduction is to be based upon the extent to which the
making of repairs shall interfere with the business carried on by Tenant in the
Leased Premises. In making repairs Landlord shall be obligated to replace only
such glazing as shall have been damaged by fire and other damaged glazing shall
be replaced by Tenant. If repairs cannot be made within sixty (60) days,
Landlord may, at its option, make same within a reasonable time, this Lease
continuing in full force and effect and the rent to be proportionately abated,
as in this paragraph provided. In the event that Landlord does not so elect to
make repairs which cannot be made within sixty (60) days, or repairs cannot be
made under current laws and regulations, this Lease may be terminated at the
option of either party. A total destruction (including any destruction required
by any authorized public authority) of either the Leased Premises or the
Building shall terminate this Lease. In the event of any dispute between
Landlord and Tenant relative to the provisions of this paragraph, they may each
select an arbitrator, the two arbitrators so selected shall select a third
arbitrator and the three arbitrators so selected shall hear and determine the
controversy and their decision thereon shall be final and binding on both
Landlord and Tenant who shall bear the cost of such arbitration equally between
them. Landlord shall not be required to repair any property installed in the
Leased Premises by Tenant. Tenant waives any right under applicable laws
inconsistent with the terms of this paragraph and in the event of destruction
agrees to accept any offer by Landlord to provide tenant with comparable space
within the project in which the Premises are located on the same terms as this
Lease.

 

 
4

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND SUBLETTING

 

19.01 Landlord shall have the right to transfer and assign, in whole or in part
its rights and obligations in the Building and Property that are the subject of
this Lease. Tenant shall not assign this Lease or sublet all or any part of the
Leased Premises without the prior written consent of the Landlord, which shall
not be unreasonably withheld. In the event of any assignment or subletting,
Tenant shall nevertheless at all times, remain fully responsible and liable for
the payment of the rent and for compliance with all of its other obligations
under the terms, provisions and covenants of this Lease. Upon the occurrence of
an “event of default” as defined below, if all or any part of the Leased
Premises are then assigned or sublet, Landlord, in addition to any other
remedies provided by this Lease or provided by law, may at its option, collect
directly from the assignee or subtenant all rents becoming due to Tenant by
reason of the assignment or sublease, and Landlord shall have a security
interest in all properties on the Leased Premises to secure payment of such
sums. Any collection directly by Landlord from the assignee or subtenant shall
not be construed to constitute a novation or a release of Tenant from the
further performance of its obligations under this Lease.

 

INSOLVENCY OF TENANT

 

20.01 Either (a) the appointment of a receiver to take possession of all or
substantially all of the assets of Tenant, or (b) a general assignment by Tenant
for the benefit of creditors, or (c) any action taken or suffered by Tenant
under any insolvency or bankruptcy act shall, if any such appointments,
assignments or action continues for a period of thirty (30) days, constitute a
breach of this Lease by Tenant, and Landlord may at its election without notice,
terminate this Lease and in that event be entitled to immediate possession of
the Leased Premises and damages as provided below.

 

BREACH BY TENANT

 

21.01 In the event of a default, Landlord besides other rights or remedies that
it may have, shall have the right to either terminate this Lease or from time to
time, without terminating this Lease relet the Leased Premises or any part
thereof for the account and in the name of Tenant or otherwise, for any such
term or terms and conditions as Landlord in its sole discretion may deem
advisable with the right to make reasonable alterations and repairs to the
Leased Premises. Tenant shall pay to Landlord, as soon as ascertained, the costs
and expenses incurred by Landlord in such reletting or in making such reasonable
alterations and repairs. Should such rentals received from time to time from
such reletting during any month be less than that agreed to be paid during that
month by Tenant hereunder, the Tenant shall pay such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly.

 

21.02 No such reletting of the Leased Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach provided it has not been cured. Should Landlord at any
time terminate this Lease for any breach, in addition to any other remedy it may
have, it may recover from Tenant all damages it may incur by reason of such
breach, including the cost of recovering the Leased Premises, and including (1)
all amounts that would have fallen due as rent between the time of termination
of this Lease and the time of judgment, or other award, less the avails of all
relettings and attornments, plus interest on the balance at the rate of eight
percent (8%) per year; and (2) the worth at the time of the judgment or other
award, of the amount by which the unpaid rent for the balance of the term
exceeds the amount of such rental loss that Tenant proves could be reasonably
avoided; (3) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform his obligations
under this Lease or which in the ordinary course of events would likely to
result therefrom. “Worth” as used in this provision, is computed by discounting
the total at the discount rate of the Federal Reserve Bank of Atlanta at the
time of the judgment, or award, plus one percent (1%).

 

 
5

--------------------------------------------------------------------------------

 

 

ATTORNEYS’ FEES/COLLECTION CHARGES

 

22.01 Should Landlord be named as a defendant in any suit brought against Tenant
in connection with or arising out of Tenant’s occupancy hereunder, Tenant shall
pay to Landlord its cost and expenses incurred in such suit, including
reasonable attorneys’ fees. If any rent or other sums of money owed or owing
under this Lease is collected by or through an attorney at law, Tenant agrees to
pay fifteen percent (15%) thereof as attorneys’ fees.

 

CONDEMNATION

 

23.01 If, at any time during the term of this lease, title to the entire Leased
Premises should become vested in a public or quasi-public authority by virtue of
the exercise of expropriation, appropriation, condemnation or other power in the
nature of eminent domain, or by voluntary transfer from the owner of the Leased
Premises under threat of such a taking then this Lease shall terminate as of the
time of such vesting of title, after which neither party shall be further
obligated to the other except for occurrence antedated such taking. The same
results shall follow if less than the entire Leased Premises be thus taken, or
transferred in lieu of such a taking, but to such extent that it would be
legally and commercially impossible for Tenant to occupy the portion of the
Leased Premises remaining, and impossible for Tenant reasonable to conduct his
trade or business therein.

 

23.02 Should there be such a partial taking or transfer in lieu thereof, but not
to such an extent as to make such continued occupancy and operation by Tenant an
impossibility, then this Lease shall continue on all of its same terms and
conditions subject only to an equitable reduction in rent proportionate to such
taking.

 

23.03 In the event of any such taking or transfer, whether of the entire Leased
Premised, or a portion thereof, it is expressly agreed and understood that all
sums awarded, allowed or received in connection therewith shall belong to
Landlord, and any rights otherwise vested in Tenant are hereby assigned to
Landlord, and Tenant shall have no interest in or claim to any such sums or any
portion thereof, whether the same be for the taking of the property or for
damages, or otherwise.

 

NOTICES

 

24.01 All notices, statements, demands, requests, consents, approvals,
authorization, offers, agreements, appointments, or designations under this
Lease by either party to the other shall be in writing and shall be sufficiently
given and served upon the other party, if sent by certified mail, return receipt
requested, postage prepaid, and addressed as follows:

 

(a) To Tenant at the Leased Premises;

 

(b) To Landlord, addressed to Landlord at 4355 Shackleford Road, Norcross,
Georgia 30093, with a copy to such other place as Landlord may from time to time
designate by notice to Tenant.

 

WAIVER

 

25.01 The waiver by Landlord of any breach of any term, covenant, or condition
herein contained shall not be deemed to be a waiver of such term, covenant, or
condition or any subsequent breach of the same or any other term, covenant, or
condition herein contained. The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant, or condition of this Lease, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such rent.

 

 
6

--------------------------------------------------------------------------------

 

 

EFFECT OF HOLDING OVER

 

26.01 If Tenant should remain in possession of the Leased Premises after the
expiration of the Lease term and without executing a new Lease, then such
holding over shall be construed as a tenancy from month-to-month, subject to all
the conditions, provisions, and obligations of this Lease insofar as the same
are applicable to a month-to-month tenancy, except that the rent payable
pursuant to subparagraph 3.01 hereof shall be doubled.

 

SUBORDINATION

 

27.01 This Lease, at Landlord’s option, shall be subordinate to any ground
lease, mortgage, deed of trust, or any other hypothecation for security now or
hereafter placed upon the real property of which the Premises are a part and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof.

 

27.02 Tenant agrees to execute any documents required to effectuate such
subordination or to make this Lease prior to the lien of any ground lease,
mortgage or deed of trust, as the case may be, and failing to do so within ten
(10) days after written demand, does hereby make, constitute and irrevocably
appoint Landlord as Tenant’s attorney in fact and in Tenant’s name, place and
stead, to do so. If requested to do so, Tenant agrees to attorn to any person or
other entity that acquires title to the real property encompassing the Leased
Premises, whether through judicial foreclosure, sale under power, or otherwise,
and to any assignee of such person or other entity.

 

ESTOPPEL CERTIFICATE

 

28.01 Upon ten (10) days notice from Landlord to Tenant, Tenant shall deliver a
certificate dated as of the 1st day of the calendar month in which such notice
is received, executed by an appropriate officer, partner or individual, and
stating (i) the commencement date of this Lease; (ii) the space occupied by
Tenant hereunder; (iii) the expiration date hereof; (iv) a description of any
renewal or expansion options; (v) the amount of rental currently and actually
paid by Tenant under this lease; (vi) the nature of any default or claimed
default hereunder by Landlord and (vii) that Tenant is not in default hereunder
nor has any event occurred which with the passage of time or the giving of
notice would become a default by Tenant hereunder.

 

PARKING

 

29.01 Tenant shall be entitled to park in common with other tenants of Landlord.
Tenant agrees not to overburden the other tenants in the use of parking
facilities. Landlord reserves the right in its absolute discretion to determine
whether parking facilities are becoming crowded and, in such event, to allocate
parking spaces among Tenant and other tenants. There will be no assigned
parking. Tenant agrees to park all Tenants’ trucks in the parking spaces
provided at the rear of the Building. “Parking” as used herein means the use by
Tenant’s employees, its visitors, invitees, and customers for the parking of
motor vehicles for such periods of time as are reasonably necessary in
connection with use of and/or visits to the demised premises. No vehicle may be
repaired or serviced in the parking area and any vehicle deemed abandoned by
Landlord will be towed from the project and all costs therein shall be borne by
the Tenant. All driveways, ingress and egress, and all parking spaces are for
the joint use of all tenants. No area outside of premises shall be used by
Tenant for storage without Landlord’s prior written permission. There shall be
no parking permitted on any of the streets or roadways located in Gwinnett Park.

 

MORTGAGE PROTECTION

 

30.01 In the event of any default on the part of Landlord, Tenant will give
notice by registered or certified mail to any beneficiary of a deed or trust or
mortgagee of a mortgage covering the Premises whose address shall have been
furnished it, and shall offer such beneficiary or mortgagee a reasonable
opportunity to cure the default, including time to obtain possession of the
Premises by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure.

 

 
7

--------------------------------------------------------------------------------

 

 

MISCELLANEOUS PROVISIONS

 

A.   Whenever the singular number is used in this Lease and when required by the
context, the same shall include the plural, and the masculine gender shall
include the feminine and neuter genders, and the word “person” shall include
corporation, firm or association. If there be more than one tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several.

 

B.    The headings or titles to paragraphs of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part of this Lease.

 

C.    This instrument contains all of the agreements and conditions made between
the parties to this Lease and may not be modified orally or in any other manner
than by agreement in writing signed by all parties to this Lease.

 









D.    Time is of the essence of each term and provision of this Lease.

 

E.     Except as otherwise expressly stated, each payment required to be made by
Tenant shall be in addition to and not in substitution for other payments to be
made by Tenant.

 

F.     Subject to paragraph 19, the terms and provisions of this Lease shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors, and assigns of Landlord and Tenant.

 

G.     All covenants and agreements to be performed by Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of rent.

 

H.     Where the consent of a party is required, such consent will not be
unreasonably withheld.

 

I.      This lease shall create the relationship of Lessor and Lessee between
Landlord and Tenant; no estate shall pass out of Landlord; Tenant has only a
usufruct, not subject to levy and/or sale and not assignable by Tenant except as
provided in paragraph 19.01 hereof.

 

J.      Tenant acknowledges and agrees that Landlord shall not provide guards or
other security protection for the Leased Premises and that any and all security
protection shall be the sole responsibility of Tenant.

 

K.    This lease shall be governed by Georgia law.

 

L.     Tenant shall not record this Lease or a memorandum thereof without the
written consent of Landlord. Upon the request of Landlord, Tenant shall join in
the execution of a memorandum or so-called “short form” of this Lease for the
purpose of recordation. Said memorandum or short form of this Lease shall
describe the parties, the Demised Premises and the Lease term, and shall
incorporate this Lease by references.

 

M.   No agent or broker fees shall be payable by Tenant or Landlord with respect
to this Lease.

 

N.    Tenant shall have the option, provided this Lease is then of full force
and effect, and Tenant is not then in default hereunder, to renew this Lease for
one additional thirty (36) month term. Such renewal shall be on the same terms
and conditions herein set forth and pertaining to the original term, except that
the monthly installment applicable to the option term shall be the original
monthly installment increased by an annual cost of living adjustment for each
year of the original term. Such renewal option may be exercised only by Tenant
giving Landlord written notice not less than one hundred twenty (120) days prior
to the expiration of the original term. The cost of living adjustment shall be
determined based on the Consumer Price Index as published in the Wall Street
Journal for each 12 month period during the original term.

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, The parties hereto who are individuals have set their hands
and seals, and the parties who are corporations have caused this instrument to
be duly executed by its proper officers and its corporate seal to be affixed, as
of the day and year first above written.

 

 

 

Signed, sealed and delivered 

 

 

ISC PROPERTIES, LLC

 

  as to LANDLORD, in the           presence of:                 /s/ J. Leland
Strange            BY:      J. Leland Strange                       Managing
Director     /s/ Rebecca Cox            Notary Public                          
        Signed, sealed and delivered           as to TENANT, in the          
presence of:     INTELLIGENT SYSTEMS           CORPORATION              

 

        /s/ Bonnie L. Herron           BY:  Bonnie L. Herron              CFO   
                ATTEST:                           /s/ Rebecca Cox           

              

9